Citation Nr: 9911156	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-26 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of eligibility for Dependent's Educational 
Assistance is addressed in a separate opinion.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to September 
1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, which denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death and eligibility to 
Dependent's Educational Assistance, under 38 U.S.C. Chapter 
35.


FINDINGS OF FACT

1.  The record shows that the veteran died on 
December [redacted], 1996, at the age of 54, due to the 
immediate cause of cardiopulmonary arrest, due to liver 
failure, due to colon cancer.

2.  Prior to the veteran's death, service connection had been 
granted for arteriosclerotic heart disease, with coronary 
insufficiency, angina, hypertension, status post myocardial 
infarction (x 2), status post percutaneous transluminal 
coronary angioplasty.  Service connection had also been 
granted for lumbar disc syndrome, with left sciatica.  A 
combined rating of 40 percent was in effect at the time of 
the veteran's death.

3.  No competent medical evidence has been presented linking 
the veteran's death from cardiopulmonary arrest, due to liver 
failure, due to colon cancer, to his service or any event 
therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1998).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1998).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (1998).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, Court) has held that the three 
elements of a well grounded claim for service connection are: 
1) evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

Initially, the Board notes that at the time of the veteran's 
death, service connection was in effect for arteriosclerotic 
heart disease, with coronary insufficiency, angina, 
hypertension, status post myocardial infarction (x 2), status 
post percutaneous transluminal coronary angioplasty.  Service 
connection was also in effect for lumbar disc syndrome, with 
left sciatica.

The pertinent evidence of record as to the appellant's claim 
in this matter consists of the veteran's death certificate, 
private medical records (dated from November to December 
1996) concerning the veteran's last illness and subsequent 
death in the emergency room, the appellant's testimony at her 
RO hearing (conducted in September 1997), and correspondence 
from the veteran's primary physician (dated in October 1997), 
in which he stated his opinion as to any relationship between 
the veteran's death and his service-connected disabilities.

The veteran died in December 1996.  The veteran's death 
certificate lists as the immediate cause of death 
cardiopulmonary arrest, due to liver failure, due to colon 
cancer.  No other significant conditions, which contributed 
to death but were not related to the immediate causes, are 
listed.  It was noted that a resection of the veteran's colon 
had been done in November 1995.

The private medical records indicate that the veteran was 
hospitalized for liver failure secondary to metastatic colon 
cancer, in November 1996.  At that time, it was explained to 
both the veteran and to the appellant that due to the degree 
of colon carcinoma metastasis and the veteran's failure to 
respond to chemo and radiation therapy, the veteran's medical 
condition was, in all likelihood, hopeless at that point.  
The veteran wished to go home and was discharged.

The following month, on December [redacted], 1996, the 
appellant called paramedics to the house in order to transport 
the veteran to the hospital.  The Emergency Room Report noted 
that the veteran had had a history of an altered level of 
consciousness for the last 24 hours.  Shortly after the 
paramedics' arrival at the house, the veteran's blood 
pressure was not palpable, and his respiratory rate went to 
zero, being agonal according to the paramedics.  Atropine and 
epinephrine were administered down an endotracheal tube; the 
veteran was transported to the hospital, where he arrived 
completely unresponsive.  Further measures were taken at the 
emergency room, but the veteran did not get any rhythm other 
than asystole, and he was pronounced dead at 2:57 p.m.  The 
cause of death was cardiopulmonary arrest.  The veteran's 
past medical history noted metastatic colon carcinoma and a 
history of an unspecified cardiac disorder.

At her RO hearing, the appellant testified that she had been 
told by both the paramedics and the emergency room doctor 
that her husband (the veteran) had had a heart attack and 
that they had tried to revive him but could not, as he had 
been too weak.  (Transcript (T.) at 2).  The appellant also 
testified that the veteran had had a couple of heart attacks 
prior to his death.  Id.  She stated that she had called the 
paramedics because the veteran had slipped into a coma-like 
state and she could barely get anything out of the veteran.  
(T. at 3).  She explained to the paramedics the terminal 
nature of the veteran; the paramedics took the veteran down 
to the ambulance and subsequently came back and told the 
appellant that her husband was having a heart attack.  Id.  
When asked whether any doctor had expressed an opinion as to 
the veteran's heart condition contributing to the veteran's 
death, the appellant responded that she had talked to the 
veteran's primary doctor over the phone and that he had 
stated that he could not say whether the heart attack caused 
the veteran's death or his cancer caused his death.  (T. at 
4).  When the need for a medical opinion, as to whether the 
veteran's heart condition either caused or materially 
contributed to the veteran's death, was explained to the 
appellant, she expressed a desire to speak further with the 
veteran's primary physician.  (T. at 5).

Subsequently, in October 1997, the veteran's primary 
physician wrote to the appellant, expressing his opinions as 
to the veteran's death.  He stated that he had reviewed the 
Emergency Room Report and his own records concerning the 
veteran.  As such, it was his belief that cardiopulmonary 
arrest represented the final event in the veteran's life but 
failed to explain the events leading up to this event.  The 
physician reiterated the diagnosis of metastatic colon cancer 
and the failed attempts to treat it.  He also noted that the 
veteran's situation had been hopeless and that it was just a 
matter of time before the veteran died from one or more 
complications of this condition.  The veteran had had liver 
failure and a pseudomonas systemic infection.  He had lost 
his appetite and had had to be maintained on IV fluids.  It 
was the physician's opinion that in all probability, the 
veteran had died as a consequence of his metastatic colon 
cancer condition and that the cardiopulmonary event, which 
led to the veteran's immediate death, was actually another 
complication of the metastatic colon cancer.

III.  Analysis

The Board recognizes the appellant's contention that she is 
entitled to service connection for the cause of the veteran's 
(her husband's) death.  Specifically, the Board acknowledges 
the appellant's belief that her husband died from a heart 
attack and, as such, since he was service-connected for 
arteriosclerotic heart disease, his death should also be 
service-connected.  However, the Board must adhere to 
established law and regulations in its determinations.  As 
such, the appellant's claim must be denied, as it is not well 
grounded.

Here, the recorded immediate cause of the veteran's death was 
cardiopulmonary arrest, due to liver failure, due to colon 
cancer.  During his lifetime, the veteran was service-
connected for, as pertinent to this claim, arteriosclerotic 
heart disease, with coronary insufficiency, angina, 
hypertension, status post myocardial infarction (x 2), status 
post percutaneous transluminal coronary angioplasty.  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310;  38 C.F.R. 
§ 3.312(a).  In this regard, there simply is no medical 
evidence of record relating the veteran's arteriosclerotic 
heart disease (his service-connected disability) to his 
death.  Indeed, the opposite is the case.  The veteran's 
primary physician, in correspondence to the appellant, stated 
his belief that the veteran died as a consequence of his 
metastatic colon cancer and that the cardiopulmonary event, 
which led to the veteran's immediate death, was actually 
another complication of the metastatic colon cancer.  
Further, the Emergency Room Report, which noted the veteran's 
cause of death as cardiopulmonary arrest, offers no opinion 
as to causation but, rather, simply recorded (without 
comment) the actions leading to the veteran's arrival at the 
emergency room and the subsequent actions taken to try to 
save the veteran's life.  As such, the only evidence of 
record relating the veteran's service-connected 
arteriosclerotic heart disease to his death is the 
appellant's assertions.  However, nothing in the record 
indicates that she is competent to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation, competent 
medical evidence is required.  See Grottveit v. Brown, supra.

Accordingly, absent competent medical evidence of a nexus, or 
link, between the veteran's cause of death and events in 
service (including his service-connected arteriosclerotic 
heart disease, with coronary insufficiency, angina, 
hypertension, status post myocardial infarction (x 2), status 
post percutaneous transluminal coronary angioplasty), the 
appellant has not presented a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Caluza v. Brown, supra.  Also, as the 
appellant's claim is not well grounded, VA is under no duty 
to assist her in further development of her claim.  
38 U.S.C.A. § 5107(a).  Nor has the appellant provided any 
indication of the existence of additional evidence which 
would make her claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  In this respect, the Board stresses that the 
appellant, subsequent to her RO hearing, submitted an opinion 
from the veteran's primary physician, which addressed 
causation.

The Board has disposed of this claim on a ground different 
than that of the RO, as allowed by law.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. Brown, 4 Vet. 
App. 382 (1993).  As such, the Board has considered whether 
the appellant was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the transcript of the 
appellant's RO hearing (conducted in September 1997) and the 
supplemental statement of the case (dated in December 1997), 
the Board finds that the appellant has been adequately 
informed of the evidence required in this case and afforded 
an opportunity to respond, as she was informed that competent 
medical evidence as to causation was necessary.  Further, by 
addressing the appellant's claim on the merits, the RO 
provided the appellant's claim greater consideration than 
warranted under the circumstances.  As such, the appellant is 
not prejudiced by the Board's more limited consideration.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

